Case 5:20-cv-10951-JEL-MJH ECF No. 27, PageID.128 Filed 08/11/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Aletha Dillard,

                        Plaintiff,     Case No. 20-cv-10951

v.                                     Judith E. Levy
                                       United States District Judge
GM Equity Development, LLC and
Green W. Moss,                 Mag. Judge Michael J.
                               Hluchaniuk
                   Defendants.

________________________________/

          ORDER REQUIRING PLAINTIFF’S COUNSEL
         TO SUBMIT ATTORNEY FEES TIME RECORDS

     The parties to the above-captioned case have submitted a proposed

settlement agreement in this matter involving claims under the Fair

Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq. (ECF No. 25-2.) In

the proposed settlement, Plaintiff’s counsel requests attorney fees and

costs totaling $91,666.67 (see id. at PageID.119–120), which “constitute

1/3 of the common fund.” (ECF No. 25, PageID.112.)

     Upon receipt of a request for attorney fees and costs in an FLSA

case, the Court must assess whether the request is reasonable using the

lodestar calculation method and then adjusting the award as necessary
Case 5:20-cv-10951-JEL-MJH ECF No. 27, PageID.129 Filed 08/11/21 Page 2 of 3




to suit the circumstances of the case. See Smith v. Serv. Master Corp.,

592 F. App’x 363 (6th Cir. 2014); Rembert v. A Plus Home Health Care

Agency LLC, 986 F.3d 613, 616–17 (6th Cir. 2021) (stating that the

“lodestar method yields a fee that is presumptively sufficient to achieve

th[e] objective” of awarding a reasonable attorney fee to a prevailing

plaintiff, as required by the FLSA, and that “a district court abuses its

discretion if it limits the fees awardable under the FLSA to a percentage

of the plaintiff’s recovery” (internal citation omitted)).

      Accordingly, Plaintiff’s counsel shall file billing records and a

declaration or empirical data found in surveys and other reliable reports

regarding fees customarily charged in the locality for similar legal

services by Thursday, September 9, 2021, so that the Court may weigh

the reasonableness of the agreed upon attorney fees and costs in advance

of the hearing scheduled in this matter on Thursday, October 21, 2021.

      IT IS SO ORDERED.

Dated: August 11, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                                      2
Case 5:20-cv-10951-JEL-MJH ECF No. 27, PageID.130 Filed 08/11/21 Page 3 of 3




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 11, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
